Exhibit 10.24.2

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of May 22, 2008 but effective as of as of December 31, 2007, by
and among TARGANTA THERAPEUTICS CORPORATION, a Delaware corporation
(“Borrower”), GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill
Lynch Business Financial Services Inc.), individually as a Lender (“GE”), and as
administrative agent (“Administrative Agent”), OXFORD FINANCE CORPORATION, a
Delaware corporation, as a Lender (“Oxford”), and BLUECREST VENTURE FINANCE
MASTER FUND LIMITED, a Cayman Islands limited company, as assignee of BlueCrest
Capital Finance, L.P., as a Lender (“BlueCrest” and collectively with Oxford and
Administrative Agent, the “Lenders”).

RECITALS

A. Administrative Agent, Lenders and Borrower have entered into that certain
Credit and Security Agreement dated as of September 24, 2007 (as the same may
from time to time be amended, modified, supplemented or restated, the “Credit
Agreement”).

B. BlueCrest Capital Finance, L.P. has assigned its rights and obligations under
the Credit Agreement to BlueCrest.

C. Lenders have extended credit to Borrower for the purposes permitted in the
Credit Agreement.

D. Borrower has requested that Administrative Agent and Lenders amend the Credit
Agreement to (i) allow for certain new Affiliates of Borrower and (ii) make
certain other revisions to the Credit Agreement as more fully set forth herein.

E. Administrative Agent and Lenders have agreed to so amend certain provisions
of the Credit Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Credit Agreement.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

2.1 Section 1.1 (Definitions).

(a) The definition of “Permitted Investments” set forth in Section 1.1 is hereby
amended by deleting “cash equivalents” and replacing it with “Cash Equivalents”,
and by deleting clauses (i), (j) and (k) and replacing them with the following:

(i) provided no Event of Default has occurred and is continuing or would result
from such Investments, Investments of the Canadian Subsidiaries in or to other
Canadian Subsidiaries or a Borrower and Investments (other than investments
described in clause (j) below) by a Borrower in the Canadian Subsidiaries (for
the sole purpose of paying such Canadian Subsidiary’s operating expenses) not to
exceed $5,000,000 in the aggregate in any twelve-month period; (j) the use of up
to $10,000,000 of the proceeds of the Term Loan to pay off the Investissment
Quebec Debt; (k) ownership of the capital stock of Securities Corporation and,
so long as no Event of Default has occurred or is continuing, transfers of cash
by Borrower to Securities Corporation; (l) provided no Event of Default has
occurred and is continuing or would result from such transfers, transfers of
cash by Borrower to Targanta Holdings, Targanta Development, Targanta Research
or Targanta Netherlands in an aggregate amount not to exceed $100,000 in the
aggregate in any twelve-month period; (m) ownership of the Capital Stock of
Targanta Holdings; and (n) provided no Event of Default has occurred and is
continuing or would result from such Investments, other Investments in an amount
not exceeding $50,000 in the aggregate.

(b) The definition of “Subsidiaries” set forth in Section 1.1 is hereby amended
by deleting the last sentence thereto and replacing it with the following:

Unless the context otherwise requires, each reference to a Subsidiary shall be a
reference to a Subsidiary of a Borrower, which, for the avoidance of doubt,
shall include, but not be limited to, Targanta Quebec, Targanta Ontario,
Securities Corporation, Targanta Holdings, Targanta Research, Targanta
Development and Targanta Netherlands.

(c) Section 1.1 is hereby amended by adding the following definitions in the
appropriate alphabetical order therein:

“Canadian Subsidiaries” means Targanta Ontario and Targanta Quebec.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from Standard & Poor’s Ratings Group or at least “P-1” from
Moody’s Investors Service, Inc., (c) any commercial paper rated at least “A-1”
by

 

2



--------------------------------------------------------------------------------

Standard & Poor’s Ratings Group or “P-1” by Moody’s Investors Service, Inc. and
issued by any entity organized under the laws of any state of the United States,
(d) any U.S. dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by
(i) Administrative Agent or (ii) any commercial bank that is (A) organized under
the laws of the United States, any state thereof or the District of Columbia,
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has Tier 1 capital (as defined in such
regulations) in excess of $250,000,000 or (e) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. the highest rating obtainable for money
market funds in the United States; provided, however, that the maturities of all
obligations specified in any of clauses (a), (b), (c) and (d) above shall not
exceed 365 days. For the avoidance of doubt, Cash Equivalents does not include
and each Borrower and Subsidiaries are prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security.

“Securities Corporation” means Targanta Securities Corporation, a Massachusetts
corporation wholly-owned by Principal Borrower.

“Targanta Development” means Targanta Development, LP, a Cayman Islands limited
partnership, the limited partner of which is Targanta Holdings and the general
partner of which is Targanta Research.

“Targanta Holdings” means Targanta Holdings, Inc., a Delaware corporation
wholly-owned by Principal Borrower.

“Targanta Netherlands” means Targanta Netherlands, B.V., a corporation organized
under the laws of The Netherlands and wholly-owned by Targanta Development.

“Targanta Ontario” means Targanta Therapeutics (Ontario), Inc., a corporation
organized under the laws of Canada, wholly-owned by Principal Borrower.

“Targanta Quebec” means Targanta Therapeutiques, Inc., a corporation organized
under the laws of Canada, wholly-owned by Principal Borrower.

“Targanta Research” means Targanta Research, LLC, a Delaware limited liability
company, wholly-owned by Targanta Holdings.

2.2 Section 3.1 (Existence and Power). Section 3.1 is hereby amended by adding
the following sentence at the end of such Section:

Securities Corporation, a Massachusetts corporation, has been granted security
corporation status by the Commissioner of Revenue of the Massachusetts
Department of Revenue under the applicable provisions of Massachusetts law.

 

3



--------------------------------------------------------------------------------

2.3 Section 4.15 (Cash Requirement). Section 4.15 is hereby added immediately
after Section 4.14 of the Loan Agreement as follows:

Section 4.15 Cash Requirement. Borrower shall maintain unrestricted cash or Cash
Equivalents in an account or accounts (each a “Collateral Account”) maintained
at RBS Citizens, National Association and State Street Bank and Trust Company, a
Massachusetts Trust Company (the amount of such unrestricted cash or Cash
Equivalents being hereafter referred to as the “Borrower Cash Balance”) in an
aggregate amount of not less than the following: (a) at all times between
January 1 and March 31 of each year, Three Months’ Projected Cash Burn (as
defined below), and (b) at all times between April 1 and December 31, of each
year, an amount equal to the aggregate outstanding indebtedness owed by Borrower
in favor of Administrative Agent and Lenders under the Credit Agreement;
provided, however, that in the event that the aggregate amount of all
unrestricted cash and Cash Equivalents held by Borrower and Securities
Corporation is less than the aggregate outstanding indebtedness owed by Borrower
in favor of Administrative Agent and Lenders, then Borrower shall cause
Securities Corporation to distribute to Borrower all of Securities Corporation’s
cash and Cash Equivalents. All cash and Cash Equivalents in the foregoing
Collateral Accounts shall be subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, in accordance with
Section 5.9 below. As used herein, “Three Months’ Projected Cash Burn” means
Borrower’s projected cash burn for the three months following the date of
determination according to the current budget submitted by Borrower to
Administrative Agent, as determined in good faith by Borrower’s Board of
Directors. Notwithstanding the foregoing; in the event of an Event of Default
and acceleration of the Obligations, upon the written request of Administrative
Agent Borrower shall cause Securities Corporation to distribute to Borrower, to
a Deposit Account or Securities Account of the Borrower, all of Securities
Corporation’s cash and Cash Equivalents, to be held in accordance with
Section 5.9 of the Credit Agreement. Borrower further agrees not to cause or
allow Securities Corporation to transfer or distribute any cash or other assets
to any Person other than to Borrower or Administrative Agent.

2.4 Section 5.6 (Transactions with Affiliates). Section 5.6 is hereby amended by
deleting Schedule 5.6 in its entirety and replacing it with Schedule 5.6
attached hereto.

2.5 Section 5.9 (Deposit Accounts and Securities Accounts). Section 5.9 is
hereby amended by deleting the existing Section 5.9 and replacing it in its
entirety with the following:

Section 5.9 Deposit Accounts and Securities Accounts. No Borrower will, directly
or indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Administrative Agent and unless Administrative Agent,
Borrower

 

4



--------------------------------------------------------------------------------

and the bank, financial institution or securities intermediary at which the
account is to be opened enter into a Deposit Account Control Agreement or
Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.9 lists all of the Deposit Accounts and Securities
Accounts of each Borrower as of the Closing Date. The provisions of this Section
requiring Deposit Account Control Agreements shall not apply to Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrowers’ employees and identified to
Administrative Agent by Borrowers as such.

2.6 Section 5.14 (Canadian Operations). Section 5.14 is hereby amended by
(a) changing the title of such Section from “Canadian Operations” to “Foreign
Operations” and (b) by deleting the existing Section 5.14 and replacing it in
its entirety with the following:

Section 5.14 Foreign Operations. No Borrower will cause or permit (a) Targanta
Quebec or Targanta Ontario to be owed or to collect any Accounts owing from
account debtors located outside of Canada, (b) Targanta Netherlands to be owed
or to collect any Accounts owing from account debtors located outside of Europe,
the Middle East or Africa, or (c) Targanta Development, Targanta Research or
Targanta Holdings to (i) own any assets or conduct any business other than
(A) ownership of the interests referenced in Section 1.1 of this Agreement
within the definitions of “Targanta Development”, “Targanta Research” and
“Targanta Holdings” and (B) the activities described in that certain Agreement
for Sharing Research and Development Costs, dated December 21, 2007, between
Principal Borrower and Targanta Development, or (ii) create, incur, assume,
guarantee or otherwise become or remain liable with respect to any Debt or
Liens.

2.7 Section 10.1 (Events of Default). Section 10.1(a) is hereby amended by
adding “or Section 4.15” immediately after the reference to “Section 4.14”.

2.8 Section 12.3 (Notice). The addresses of Administrative Agent, GE and
BlueCrest for all notices, requests and other communications is hereby changed
to the following:

GE Business Financial Services Inc.

c/o GE Healthcare Financial Services, Inc., LSF

83 Wooster Heights Road, Fifth Floor

Danbury, Connecticut 06810

Attention: Senior Vice President of Risk

Phone: (203) 205-5200

Facsimile: (203) 205-2192

With a copy to:

GE Business Financial Services Inc.

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

 

5



--------------------------------------------------------------------------------

Attention: General Counsel

Phone: (301) 961-1640

Facsimile: (301) 664-9866

With a copy to:

BlueCrest Venture Finance Master Fund Limited

PO Box 309, Ugland House

South Church Street

George Town, Grand Cayman

Cayman Islands

With a copy to:

BlueCrest Capital Finance, L.P.

200 West Washington, Suite 200

Chicago, Illinois 60606

Attention: Mark King

Phone: (312) 368-4978

Facsimile: (312) 443-0126

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Financing Document, or (b) otherwise prejudice any
right or remedy which Lenders may now have or may have in the future under or in
connection with any Financing Document.

3.2 This Amendment shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4. Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Financing Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;

4.2 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement;

 

6



--------------------------------------------------------------------------------

4.3 The organizational documents of Borrower delivered to Lenders on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement have been duly
authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Agreement.

6. Effectiveness. Upon (a) the due execution and delivery to Lenders of this
Amendment by each party hereto, and (b) Lenders’ receipt of Ownership Pledge,
Assignment and Security Agreements and Notices of Pledge substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each party
named therein, together with the stock certificates (as applicable) representing
the pledged shares thereunder and executed stock transfers in blank, this
Amendment will be deemed effective as of December 31, 2007.

7. Attorneys’ Fees and Expenses. Borrowers hereby agree to pay all of
Administrative Agent’s and Lenders’ legal fees and expenses in connection with
the negotiation and preparation of this Amendment.

 

7



--------------------------------------------------------------------------------

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Illinois.

9. Integration. This Amendment and the Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Amendment, and the Financing Documents
merge into this Amendment and the Financing Documents.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

TARGANTA THERAPEUTICS

CORPORATION

By:  

/s/ George A. Eldridge

Name:   George A. Eldridge Title:   Chief Financial Officer ADMINISTRATIVE
AGENT:

GE BUSINESS FINANCIAL SERVICES INC.

(formerly known as Merrill Lynch Business

Financial Services Inc.)

By:  

/s/ Peter Gibson

Name:   Peter Gibson Title:   Its Duly Authorized Signatory LENDERS:

GE BUSINESS FINANCIAL SERVICES INC.

(formerly known as Merrill Lynch Business

Financial Services Inc.)

By:  

/s/ Peter Gibson

Name:   Peter Gibson Title:   Its Duly Authorized Signatory



--------------------------------------------------------------------------------

OXFORD FINANCE CORPORATION By:  

/s/ T. A. Lex

Name:   T.A. Lex Title:   COO BLUECREST VENTURE FINANCE MASTER FUND LIMITED By:
BlueCrest Capital Management L.P. (Acting through its general partner BlueCrest
Capital Management Limited) in its capacity as investment manager to and for and
on behalf of BlueCrest Venture Finance Master Fund Limited By:  

/s/ Paul Dehadray

Name:   Paul Dehadray Title:   General Counsel



--------------------------------------------------------------------------------

Schedule 5.6

Transactions with Affiliates

 

1) Research, Development, and Commercialization Collaboration Agreement, dated
December 23, 2005, between Principal Borrower, Targanta Ontario and Targanta
Quebec.

 

2) Agreement for Sharing Research and Development Costs, dated December 21,
2007, between Principal Borrower and Targanta Development.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OWNERSHIP PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT